Citation Nr: 1400661	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the left arm, to include as secondary to a service-connected left shoulder disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left shoulder disability.

3.  Entitlement to an increased rating for a left shoulder disability, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1978, with an honorable discharge, and from November 1978 to January 1981, with a discharge under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his June 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  The Veteran's Board hearing was scheduled for June 2012.  However, in a June 2012 letter, the Veteran's representative indicated that the Veteran would be unable to attend the Board hearing, and would like his file to be sent to the Board for processing.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence indicates that the Veteran is not employed.  However, the record shows he is in receipt of a nonservice-connected pension by virtue of being unable to sustain substantially gainful employment due to the nonservice-connected disabilities of antisocial personality disorder, hypertension, arthritis, gastroesophageal reflux disease, and onychomycosis.  There is no indication that the Veteran's noncompensable service-connected left shoulder disability precludes him from obtaining and maintaining substantially gainful employment.  Accordingly, the question of entitlement to a TDIU is not raised under Roberson and Rice.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the Veteran's claim.

The Veteran seeks an increased rating for his service-connected left shoulder disability.  His last VA examination was conducted in September 2009.  In October 2013, the Veteran submitted a statement to VA indicating that he had been taking Vicodin for approximately two years, and that his dosage had recently increased.  As the reason for the dosage increase is unclear from the record and may indicate a worsening of the Veteran's shoulder disability, and because the last VA examination was conducted over four years ago, the Board finds that an additional VA examination is needed in order to fully and fairly evaluate the Veteran's increased rating claim.

The Veteran also seeks service connection for a neck disability and a nerve condition of his left arm, both of which he claims are secondary to his left shoulder disability.  The September 2009 VA examination somewhat addressed those conditions in the context of causation, but did not address them in the context of aggravation, i.e., whether the claimed disabilities were aggravated by the Veteran's service-connected left shoulder disability.  See 38 C.F.R. § 3.310.  If they were aggravated, the baseline level of severity of the neck and nerve conditions must be established, through medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the neck and nerve conditions.  Id.  Accordingly, the Board finds that new opinions are required to address these issues.

Prior to obtaining the increased rating examination and additional opinions, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records from October 2009 to the present.

2.  After the above has been completed to the extent possible, return the claims file to the September 2009 VA examiner, if available.  The September 2009 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the examiner should provide addendum opinions that respond to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability and nerve condition of the left arm arose in or are otherwise etiologically related to the Veteran's first period of service (from September 1974 to October 1978).

(b)  If either the neck disability or the nerve condition of the left arm is not related to service, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the Veteran's service-connected left shoulder disability?  Please explain why or why not.

(c)  If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the neck disability or nerve condition of the left arm was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected left shoulder disability.  Please explain why or why not.  If the examiner finds that the neck disability or nerve condition of the left arm was aggravated by the service-connected left shoulder disability, the examiner must identify the baseline level of the neck or nerve disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinions.  If new examinations are deemed necessary to respond to the questions posed, they should be scheduled.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected left shoulder disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

4.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


